Exhibit 99.9 Free Dealing Facility Booklet THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. It should be read in conjunction with the accompanying management information circular of Thomson Reuters (the "Circular"). If you are in any doubt as to the action you should take, you are recommended to seek your own financial advice immediately from your stockbroker, bank manager, accountant, solicitor or other independent financial adviser authorized under the Financial Services and Markets Act 2000, if you are taking advice in the United Kingdom, or from another appropriately authorized independent financial adviser if you are taking advice in a jurisdiction outside the United Kingdom. Neither Thomson Reuters PLC, Thomson Reuters Corporation, Equiniti Financial Services Limited, Computershare, the US/Canadian Broker, the UK Broker nor any of their respective affiliates, directors, officers, employees, advisers or agents make any recommendation as to whether holders of Thomson Reuters PLC ordinary shares or Thomson Reuters PLC ADSs should elect to sell, through the Dealing Facility described in this document or otherwise, the Thomson Reuters Corporation common shares which they receive as a result of Unification, or whether they should choose to retain such Thomson Reuters Corporation common shares. Dealing Facility Eligible Holders are under no obligation to sell, through the Dealing Facility or otherwise, the Thomson Reuters Corporation common shares which they receive as a result of Unification. Participation in the Dealing Facility is completely voluntary. If you elect not to participate, you will receive your Thomson Reuters Corporation common shares in the manner described in the "Description of Unification and Explanatory Statement – Dealings and Settlement" and "Description of Unification and Explanatory Statement – Information for Holders of Thomson Reuters PLC ADSs" sections of the Circular, and you may retain those Thomson Reuters Corporation common shares or use other means to sell them outside the Dealing Facility. If you elect to sell your Thomson Reuters Corporation common shares through the Dealing Facility, you must complete and return the enclosed Dealing Facility Instruction Form in accordance with the instructions thereon, and, in the case of a US Holder of Thomson Reuters Corporation common shares or a Non-US Holder of Thomson Reuters Corporation common shares whose disposition is deemed to occur within the United States, a US tax withholding form (the "US Tax Withholding Form") in accordance with the instructions thereon, so as to be received by Equiniti Financial Services Limited (in the case of holders of Thomson Reuters PLC ordinary shares) or Computershare (in the case of Thomson Reuters PLC ADS holders) by no later than 1:00 p.m. (EDT) or 6:00 p.m. (BST) respectively on the fourth business day before the Effective Date. A submitted Dealing Facility Instruction Form can be revoked anytime before 1:00 p.m. (EDT) or 6:00 p.m. (BST) on the third business day before the Effective Date (the Revocation Deadline) by following the instructions set out on the enclosed document entitled Revocation Instructions. Holders of Thomson Reuters PLC ordinary shares and Thomson Reuters PLC ADS should read this document, the Circular and the documents accompanying this document and the Circular in their entirety before completing and returning any forms. Unless otherwise defined in paragraph 15 "Definitions" of this document, terms defined in the Circular have the same meanings when used in this document and the Dealing Facility Instruction Form. The release, publication or distribution of this document in or into jurisdictions other than Canada, the United Kingdom and the United States may be restricted by law and therefore any persons who are subject to the laws of any jurisdiction other than Canada, the United Kingdom and the United States should inform themselves about, and observe, any applicable restrictions. Any failure to comply with the applicable restrictions may constitute a violation of the securities laws of such jurisdiction. To the fullest extent permitted by applicable law, Thomson Reuters PLC and Thomson Reuters Corporation disclaim any responsibility or liability for the violation of any applicable restrictions by any person. By receipt of this document, holders of Thomson Reuters PLC ordinary shares or Thomson Reuters PLC ADSs in Quebec, Canada, are deemed to have requested that this document be drawn up in the English language only. Equiniti Financial Services Limited, has approved this document solely for the purposes of section 21 of the Financial Services and Markets Act 2000. Equiniti Financial Services Limited and its affiliates are acting exclusively for Thomson Reuters and for no one else in connection with the provision of the Dealing Facility and will not be responsible to anyone other than Thomson Reuters for providing the protections afforded to their clients or for providing advice in relation to the Dealing Facility described in, or the contents of, this document. 8 July 2009 1 Free Dealing Facility — Summary of Key Terms Thomson Reuters has arranged for certain holders of Thomson Reuters PLC ordinary shares or Thomson Reuters PLC ADSs to be provided with a free Dealing Facility. The purpose of the Dealing Facility is to allow each Dealing Facility Eligible Holder to sell all (but not less than all) of the Thomson Reuters Corporation common shares which he or she receives as a result of the Unification without incurring any dealing or settlement charges, if he or she wishes to do so. Participation in the Dealing Facility is completely voluntary. Dealing Facility Eligible Holders are under no obligation to sell any of the Thomson Reuters Corporation common shares which they receive and, if they choose to sell such Thomson Reuters Corporation common shares, are under no obligation to do so through the Dealing Facility. No assurance can be given as to the price that will be received for Thomson Reuters Corporation common shares sold through the Dealing Facility. The information below is a summary only of the Dealing Facility. You should read this summary in conjunction with the full Terms and Conditions of the Dealing Facility, which are attached. 1. Who is eligible for the Dealing Facility? You can participate in the Dealing Facility if you: · are the registered holder of 1,250 or fewer Thomson Reuters PLC ordinary shares or the registered holder of 209 or fewer Thomson Reuters PLC ADSs as at both 1:00 p.m. (EDT) / 6:00 p.m. (BST) on June 30, 2009 and as at the Scheme record time, being 1:00 p.m. (EDT) / 6:00 p.m. (BST) on the business day prior to the Effective Date (which will be announced on or before August 8, 2009); · are not an executive officer, director or other affiliate of Thomson Reuters PLC or Thomson Reuters Corporation before the Effective Date; and · are not an Eligible Shareholder who has made a valid election under the Transfer Election Alternative. If you currently meet the eligibility criteria for the Dealing Facility, but prior to the Scheme record time, you acquire additional Thomson Reuters PLC ordinary shares or Thomson Reuters PLC ADSs so that at the Scheme record time you are a registered holder of greater than 1,250 Thomson Reuters PLC ordinary shares or a registered holder of greater than 209 Thomson Reuters PLC ADSs or otherwise cease to meet the eligibility criteria, you will not be eligible to participate in the Dealing Facility and any Dealing Facility Instruction Form that you have submitted will be disregarded. Full details of the eligibility criteria for the Dealing Facility are set out on pages 11 and 12 of this document. 2. How will the Dealing Facility work? If you are a Dealing Facility Eligible Holder and you submit a valid Dealing Facility Instruction Form (and do not validly revoke such form) and (in the case of a US Holder of Thomson Reuters Corporation common shares or a Non-US Holder of Thomson Reuters Corporation common shares whose disposition is deemed to occur within the United States) a valid US Tax Withholding Form, all of your Thomson Reuters Corporation common shares will be sold on the Terms and Conditions contained in this document. It is not possible to elect to use the Dealing Facility in respect of only part of your Thomson Reuters Corporation common shares. A company or companies within the Thomson Reuters group will pay the cost of providing the Dealing Facility. You will receive the gross proceeds of the sale shortly after your Thomson Reuters Corporation common shares are sold as follows: · if you are a holder of Thomson Reuters PLC ordinary shares on the UK register, by way of a check drawn in pounds sterling; or · if you are a holder of Thomson Reuters PLC ordinary shares on the UK register, but with a registered address in the United States or Canada, by way of a check drawn in US dollars; or · if you are a registered holder of Thomson Reuters PLC ADSs, by way of a check drawn in US dollars. 8 July 2009 2 No assurance can be given as to the price that will be received for Thomson Reuters Corporation common shares sold through the Dealing Facility. 3. What action should I take if I want to participate in the Dealing Facility? If you are a Dealing Facility Eligible Holder and you wish to participate in the Dealing Facility to sell all, but not less than all, of your Thomson Reuters Corporation common shares, please complete and return the enclosed Dealing Facility Instruction Form in accordance with the instructions printed thereon. If you are a US Holder of Thomson Reuters Corporation common shares, or a Non-US Holder of Thomson Reuters Corporation common shares whose disposition is deemed to occur within the United States, you must also return a US Tax Withholding Form. A US Tax Withholding Form W-9 is included in this respect to be returned by US Holders of Thomson Reuters Corporation common shares. Non-US Holders whose disposition is deemed to occur within the United States should contact their appropriate adviser or the United States tax authorities to obtain the appropriate form. For further details as to the criteria under which a disposition of a Non-US Holder would generally be deemed to occur in the United States, please see paragraph (c) of Section 13 of this Dealing Facility Booklet. If you are a US Holder of Thomson Reuters Corporation common shares, or a Non-US Holder of Thomson Reuters Corporation common shares whose disposition is deemed to occur within the United States and you do not complete the Dealing Facility Instruction Form and a US Tax Withholding Form in accordance with the instructions thereon, by the deadlines set out below, then your Thomson Reuters Corporation common shares will not be sold through the Dealing Facility. · If you are a registered holder of certificated Thomson Reuters PLC ordinary shares on the UK register The enclosed Dealing Facility Instruction Form (and, if applicable, a US Tax Withholding Form) should be completed and returned by post in the reply paid envelope provided or by hand (during normal business hours only) to Equiniti Financial Services Limited at its address set out below no later than 1:00 p.m. (EDT) or 6:00 p.m. (BST) on the fourth business day before the Effective Date. Corporate Actions Equiniti Financial Services Limited Aspect House Spencer Road Lancing West Sussex BN99 6DA United Kingdom · If you are a registered holder of Thomson Reuters PLC ordinary shares on the UK register through CREST You must re-materialize your Thomson Reuters PLC ordinary shares at your own cost before the Scheme record time (which will be 1:00 p.m. (EDT)/6:00 p.m. (BST) on the business day prior to the Effective Date) in order to use the Dealing Facility (i.e. ensure your Thomson Reuters PLC ordinary shares are held in certificated form). A stock withdrawal instruction should be sent via CREST to Equiniti Limited as registrar to Thomson Reuters PLC to produce a share certificate in paper form. A Share Dealing Service Form should be requested from Equiniti Financial Services Limited by telephoning the helpline between 8:30 a.m. and 5:30 p.m. (BST) Monday to Friday (except public holidays in the UK) on 0(from within the UK) or +44 (from outside the UK). Calls to the "0871" number are charged at a rate of 8 pence per minute from BT landlines. Other telephone provider costs may vary. Calls from outside the UK are charged at international rates. The completed Share Dealing Service Form should be returned together with your completed Dealing Facility Instruction Form (and, if applicable, a US Tax Withholding Form) to Equiniti Financial Services Limited no later than 1:00 p.m. (EDT)/6:00 p.m. (BST) on the fourth business day before the Effective Date. 8 July 2009 3 Please note that there is no requirement to submit your certificate evidencing Thomson Reuters PLC ordinary shares once they are materialized. Equiniti Financial Services Limited cannot take instructions to re-materialize Thomson Reuters PLC ordinary shares or use this Dealing Facility over the phone or via facsimile. · If you are a registered holder of Thomson Reuters PLC ADSs The enclosed Dealing Facility Instruction Form and US Tax Withholding Form should be completed and returned to Computershare at either of the addresses set out below in the manner indicated by no later than 1:00 p.m. (EDT)/6:00 p.m. (BST) on the fourth business day before the Effective Date. By post: Computershare, Corporate Actions – Voluntary Offer,
